Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la cual se une la Jueza Asociada Señora Fiol Matta.
Conviene precisar los hechos probados del caso de autos, según fueron determinados por el foro de instancia que recibió y evaluó la prueba. Ello es particularmente menes-ter aquí, porque en su sentencia la mayoría del Tribunal no los pondera todos debidamente y, por ende, llega a un re-sultado erróneo e injusto, que favorece sin razón a la pode-rosa parte culposa en este caso. Veamos.
El 5 de febrero de 1998, aproximadamente a las 8:15 *519p.m., José Ramos Rosado y su esposa se encontraban en las instalaciones de la tienda Wal-Mart de Isabela, haciendo unas compras. Ramos Rosado llegó al área de piezas y ac-cesorios de autos, resbaló sobre un líquido que estaba re-gado en el piso y se cayó, recibiendo golpes serios y hema-tomas en la cabeza, el cuello y la espalda. De allí fue trasladado a la sala de emergencia del Hospital de Isabela, donde le ofrecieron los primeros auxilios y lo refirieron al Hospital Regional de Aguadilla. Posteriormente, viendo que no tenía mejoría alguna, comenzó tratamiento con un neurólogo, quien le diagnosticó: trauma severo a la cabeza, cefalea postraumática, espasmo cérvico dorsal lumbar de moderado a severo postraumático, múltiples traumas al cuerpo y enfermedad temprana postraumática de los discos L4 y L5. Recibió como tratamiento: analgésicos orales, antinflamatorios, relajantes musculares, terapia física y recomendación de no levantar peso mayor de quince libras por su condición disco lumbar.
Por razón de los daños referidos, Ramos Rosado, su es-posa y la Sociedad Legal de Gananciales integrada por am-bos, presentaron la correspondiente demanda por daños y perjuicios contra Wal-Mart.
Luego de varios incidentes procesales, que no es menes-ter narrar aquí, el foro de instancia celebró una vista en la que Ramos Rosado declaró:
1. Al llegar al área de los artículos de encerado y pulido de autos de la tienda en cuestión, resbaló sin poder sostener el equilibrio.
2. No vio el líquido en el piso donde resbaló, por haber sido un líquido pegajoso e incoloro, de lo que se percató luego de la caída.
3. No recibió atención alguna por parte de la gerencia o empleados de la tienda.
4. En ningún momento vio a persona alguna limpiando el área.
Su esposa declaró que al llegar al área del accidente, su esposo estaba temblando, quejándose de dolor en el cuerpo y la cabeza; que no vio en el área del accidente rótulo o *520advertencia alguna de peligro en el lugar, y que el líquido regado en el piso donde resbaló su esposo era incoloro. Tam-bién testificó Héctor Negrón, empleado de la Defensa Civil, quien visitaba el establecimiento como cliente la noche del incidente. Este declaró que unos diez minutos antes del ac-cidente de Ramos Rosado, pasó por el mismo pasillo, res-baló también allí y que el líquido en el piso era incoloro. Añadió que fue a buscar un empleado de la tienda para indicarle lo que le había sucedido y que limpiara el área, pero en ese momento se cayó el peticionario. Por parte de Wal-Mart, sólo testificaron el gerente de operaciones, Mena, y Aúrea Pérez, una cajera y la primera persona em-pleada del establecimiento que llegó al área el día del accidente. Ambos declararon sobre unas supuestas medi-das de seguridad que tenía Wal-Mart, en particular, el "safety sweep”. Señalaron que el “safety sweep” consistía en una medida de seguridad en virtud de la cual los em-pleados de la tienda caminaban sus pasillos cada quince minutos y removían todo lo que estaba en el piso, como ganchos, basura y cualquier otro tipo de objeto que pudiera causar accidentes o substancias derramadas. Además, Pé-rez señaló que, al llegar al área del accidente, no vio nin-guna substancia donde se había caído Ramos Rosado. El gerente de operaciones admitió también que no trabajó ni estuvo presente en la tienda el día del accidente.
Atendidos los planteamientos de ambas partes, el 2 de junio de 2004, el Tribunal de Primera Instancia dictó una sentencia y declaró “ha lugar” la demanda en cuestión. Re-solvió que la demandada había incurrido en negligencia y estaba obligada a responder por los daños. En particular, determinó como hechos probados los siguientes:
1. Al momento del accidente, el piso de la tienda Wal-Mart, donde Ramos Rosado había resbalado, estaba hú-medo con una substancia pegajosa e incolora.

2. Antes de ocurrir el accidente de Ramos Rosado, el Sr. Héctor Negrón había estado presente en la misma área y observó que había un líquido regado en el piso, por lo cual 
*521
acudió a buscar ayuda para que el personal de Wal-Mart limpiara el área afectada.

3. Al momento del accidente, no había en el área en cuestión rótulo o advertencia alguna sobre su condición pe-ligrosa, o que impidiese el libre discurrir de los clientes por dicha área.
4. Wal-Mart no había presentado prueba de que las me-didas de seguridad que tenía por reglamento para evitar accidentes como éste fueran puestas en vigor el día de la caída de Ramos Rosado, ni de los cuidados tomados para brindar seguridad al cliente.

5. En el área donde resbaló Ramos Rosado se encontra-ban los artículos de encerado y pulido de autos, y el conte-nido de dichos productos era de naturaleza resbalosa, por lo que el lugar presentaba un grado de peligrosidad que requería una advertencia a los clientes, precaución que Wal-Mart no había tomado.

6. Ramos Rosado no había resbalado por su propia torpeza.

Debe enfatizarse que el tribunal de instancia consignó expresamente en su sentencia que le concedía “total credibi-lidad” a los testimonios de Ramos Rosado, de su esposa y del señor Negrón.

Inconforme con el dictamen del foro de instancia, el 6 de agosto de 2004 Wal-Mart presentó un recurso de apelación ante el Tribunal de Apelaciones. Alegó, en síntesis, que ha-bía errado el tribunal de instancia al analizar y apreciar la prueba, al adjudicar credibilidad a la parte demandante y al determinar que había mediado negligencia.
Atendido el recurso de apelación, el 29 de diciembre de 2004, el Tribunal de Apelaciones emitió una sentencia y revocó el dictamen del foro de instancia. Concluyó que el hecho escueto de que Ramos Rosado resbaló y sufrió una caída mientras caminaba por las instalaciones de la de-mandada era insuficiente para imponerle responsabilidad a Wal-Mart por la ocurrencia de dicho accidente. Resolvió que Ramos Rosado no logró probar que la demandada ac-*522tuó negligentemente y que ésta fue la causa próxima y efi-ciente de los alegados daños.
De la sentencia del Tribunal de Apelaciones acudieron ante nos Ramos Rosado, su esposa y la Sociedad Legal de Gananciales integrada por ambos, mediante el presente re-curso de certiorari. Hicieron el señalamiento de error si-guiente:
Erró el Tribunal de Apelaciones al revocar la sentencia dictada por el Tribunal Superior de Aguadilla en este caso.
Es norma bien conocida en nuestra jurisdicción que cuando una empresa mantiene abierto al público un esta-blecimiento, con el objeto de llevar a cabo operaciones co-merciales para su propio beneficio, tiene el deber de man-tener dicho establecimiento en condiciones de seguridad tales que sus clientes no sufran daño alguno. Cotto v. C.M. Ins. Co., 116 D.P.R. 644 (1985).
Lo anterior no significa que el dueño de un estableci-miento comercial asume una responsabilidad absoluta frente a cualquier daño sufrido por sus clientes. Para que se le imponga responsabilidad, el demandante tiene que probar que el dueño no ejerció el debido cuidado para que el local fuese seguro. Colón y otros v. K-mart y otros, 154 D.P.R. 510 (2001). En los casos de accidentes en estableci-mientos comerciales, hemos impuesto responsabilidad siempre que el demandante pruebe que existían condicio-nes peligrosas dentro de las tiendas correspondientes, “las cuales eran de conocimiento de los propietarios o su cono-cimiento podía imputárseles a éstos”. (Enfasis en el original.) Cotto v. C.M. Ins. Co., supra, pág. 650. En otras palabras, el demandante tiene que probar que su daño se debió a la existencia de una condición peligrosa, y que esa condición fue la que con mayor probabilidad ocasionó el daño, y que ésta era conocida por el demandado o que debió *523conocerla. Admor. F.S.E. v. Almacén Román Rosa, 151 D.P.R. 711 (2000).
Así mismo, es norma bien establecida en nuestro orde-namiento jurídico que los tribunales no alterarán las deter-minaciones de hecho del foro a quo a menos que se demues-tre que no hay evidencia suficiente en los autos para sostenerlas, o cuando se revele que actuó movido por pa-sión, prejuicio o parcialidad. Es el tribunal de instancia quien está en mejores condiciones de observar la actitud de los testigos, su forma de declarar, sus gestos y, en general, su conducta al prestar su declaración. Castro v. Meléndez, 82 D.P.R. 573 (1961). La apreciación de la prueba que hace el foro de instancia merece nuestra deferencia en ausencia de circunstancias extraordinarias o indicios de pasión, pre-juicio, parcialidad o error manifiesto. Véase Rodríguez Oyola v. Machado Díaz, 136 D.P.R. 250 (1994). Las deter-minaciones del Tribunal de Primera Instancia no deben descartarse en forma arbitraria ni ser sustituidas por el criterio del tribunal apelativo, a menos que de la evidencia desfilada surja que no existe base suficiente que sustente tales determinaciones. Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1999).
Al aplicar el derecho antes expuesto al caso de autos, resulta forzoso concluir que erró el tribunal apelativo al revocar la decisión del tribunal de instancia y que comete un grave error también la mayoría de este Tribunal al con-firmar el errado dictamen del foro apelativo. La mayoría aquí no ha ponderado bien todos los hechos del caso, por lo que su dictamen resulta ser erróneo e injustamente parcia-lizado a favor de la parte negligente en este caso.
Examinados cuidadosamente los testimonios vertidos en la vista, sobre todo aquellos a los cuales el foro de ins-tancia le dio credibilidad, no puede llegarse a ninguna otra conclusión razonable que no sea que los peticionarios de-mostraron que en el área donde ocurrió el accidente existía *524una condición peligrosa que debió ser conocida por Wal-Mart. Si bien es cierto que Wal-Mart no podía ser un ase-gurador de todo posible peligro en sus instalaciones, tam-bién es cierto que incurrió en una omisión negligente que ocasionó el accidente a Ramos Rosado.
El área en que ocurrió el accidente contenía diversos artículos para automóviles, entre ellos, artículos para la-var y encerar autos. Es conocido que tales artículos contie-nen ingredientes que, al entrar en contacto con el suelo, ocasionan que esa área esté resbalosa. La noche del inci-dente, Ramos Rosado era un cliente que se dirigió a una góndola de la tienda de Wal-Mart para obtener un pro-ducto, que no vio una sustancia incolora que estaba en el suelo y que, sin poder evitarlo, resbaló sufriendo una caída. Ya otro cliente, el señor Negrón, que había pasado por el mismo lugar por lo menos diez minutos antes del accidente de Ramos Rosado, también resbaló allí, percatándose de la existencia de un líquido resbaloso en el suelo. Inmediata-mente salió a buscar a un empleado, porque en ese mo-mento no vio ninguno en dicha área. Tampoco apareció em-pleado alguno para atender a Ramos Rosado inmediatamente después de su caída. Es evidente de todo lo anterior que desde antes de que Negrón resbalara hasta después de la caída de Ramos Rosado, el piso del lugar en cuestión estuvo resbaloso, mojado por un líquido incoloro y que causó dos accidentes, sin que hubiera pasado un em-pleado de Wal-Mart por el lugar para limpiar el piso. Todo ese período de tiempo, obviamente de mucho más que los diez minutos transcurridos entre el resbalón de Negrón y la caída de Ramos Rosado, el piso estuvo resbaloso según los testimonios que le merecieron credibilidad al foro sentenciador. Dicho foro resolvió expresamente que no hubo prueba de que la noche del accidente Wal-Mart lle-vara a cabo las supuestas medidas de seguridad como el “safety sweep”, que supuestamente todas las tiendas de Wal-Mart practicaban. Llama la atención particularmente el hecho de que frente a los tres testimonios claros y con-tundentes de la parte demandante, Wal-Mart no presentó *525evidencia creíble alguna sobre las medidas que en efecto tomó durante la noche del accidente. No presentó prueba alguna de si sus empleados correspondientes dieron las su-puestas rondas que debían dar cada quince minutos y que al pasar por el lugar no vieron nada en el suelo. Estable-cido por el demandante una situación de clara negligencia que ocasionó dos caídas durante un lapso de tiempo de mu-cho más de diez minutos, es muy significativo que Wal-Mart no ofreciera el testimonio de los empleados que esta-ban supuestamente asignados a supervisar el área del accidente esa noche, quienes hubieran podido declarar so-bre las referidas rondas para poder saber si, en efecto, to-maron las medidas de seguridad necesarias. Wal-Mart se limitó simplemente a presentar evidencia sobre unas su-puestas medidas de seguridad que alegadamente existían en ese establecimiento, que se suponía que sus empleados tomarían, pero no presentó prueba alguna sobre las medi-das tomadas en efecto esa noche.
Es por todo lo anterior que fueron evidentemente correc-tas las determinaciones del foro de instancia, que deter-minó que Wal-Mart incumplió con su deber jurídico de pro-veer un lugar seguro para que el peticionario realizara sus compras. Es claro que ocurrió un daño, la caída de Ramos Rosado, ocasionada por una sustancia resbalosa en el suelo. Es claro también que, al momento del peticionario caminar por ese pasillo, dicha substancia llevaba más de diez minutos tirada en el suelo sin haber sido limpiada por los empleados de Wal-Mart. Finalmente, es claro, además, que Wal-Mart no había tomado las medidas de seguridad necesarias para evitar que la sustancia estuviera derra-mada mucho tiempo, al punto de que otra persona antes del incidente también había resbalado. Wal-Mart creó una con-dición peligrosa, al existir la sustancia precisamente en un área destinada para el tránsito de clientes, área con artí-culos que contenían ingredientes resbalosos, área sin nin-gún aviso al respecto y área que, conforme a la prueba, no había sido limpiada y atendida adecuadamente por los empleados. Esa condición peligrosa debió ser conocida por *526Wal-Mart, quien no actuó diligentemente para evitar el daño previsible.
Por todo lo anterior, no hay razón alguna para dejar sin efecto la decisión del tribunal de instancia, quien observó el comportamiento de los testigos y escuchó sus declaraciones. La prueba presentada por los peticionarios fue robusta y deja establecida la relación causal del daño alegado y la omisión negligente por parte del demandado. La prueba aportada por Wal-Mart no rebatió las alegacio-nes de los peticionarios en cuanto a su negligente omisión en tomar medidas de seguridad ante un daño previsible.
Es sencillamente incomprensible cómo la mayoría llega a otro resultado; cómo puede dejar de considerar todos los hechos del caso en su prejuiciado análisis, para favorecer aquí a la parte claramente negligente. Por todo ello, yo disiento.